DETAILED ACTION
RESPONSE TO AMENDMENT
The amendment filed 11-4-2020 has been entered into the record.  Claims 18-33 are pending.  Claims 18-20, 22-25, 27-31 and 33 are under examination.  Claims 21, 26 and 32 are withdrawn as drawn to non-elected species.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejection of claims 18, 19, 22, 23, 24, 27, 28, 29, 30, 31 and 33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,407,743 in view of the properly filed terminal disclaimer.


Rejections Maintained
Claims 18, 19, 20, 23-25, 27, 28 and 29 stand rejected under 35 U.S.C. 103 as being unpatentable over Genentech Inc (WO 2006/34488; March 30, 2006; of record on 1449) for reasons made of record in the Office Action mailed 8-7-2020.
Claims 22, 30 and 31 stand rejected under 35 U.S.C. 103 as being unpatentable over Genentech Inc (WO 2006/34488; March 30, 2006) as applied to claims 18, 19, 20, 23-25, 27, 28 and 29 above and further in view of  Pfizer et al (WO 2013/093809, June 27, 2013; of record) for reasons made of record in the Office Action mailed 8-7-2020.
Claims 30, 31 and 33 stand rejected under 35 U.S.C. 103 as being unpatentable over Genentech Inc (WO 2006/34488; March 30, 2006; of record) as applied to claims 18, 19, 20, 23-25, 27, 28 and 29 above and further in view of  Ho et al (US 8,772,459, published July 8, 2014 with priority to December 2, 2010) for reasons made of record in the Office Action mailed 8-7-2020.

Response to Applicant’s Arguments
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Second, Applicant argues that Genentech teaches to avoid positons that might interfere which antigen biding and provides a top 10 list of positions which does not included HC40 or its neighbors.  This is not persuasive as it does not state that position 41 would not work as it is in a framework region and not in a position that is responsible for antigen binding.  A selected top 10 list for a particular antibody does not provide for a teaching away from other positions that might also work.  In particular, the criteria applied were directed to the residues of a specific antibody.  Genentech broadly teach that residues H35-45 may be replaced with free cysteine amino acids to yield the cysteine engineered antibodies of the invention.  Genentech teaches that position 40 was able to be thiolated and as such does not teach that the position was non-functional for thiolation.  Genetech teach that other positions can also be used and broadly teach cysteine engineered antibodies in general.  Finally, Applicant argues unexpected results in reduced hydrophobicity in relation to the wild type conjugation as seen in Table 2 of page 36 and in Tables 1 and 3 and results in an increased enzymatic cleavage of the linked drug.  Applicant argues that this In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims).   Additionally, in situations where the Applicants are relying upon unexpected results to rebut a prima facie case of obviousness, Applicants bear the burden to establish that the results are unexpected and significant. The Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b).  A showing of unexpected results must be based on evidence, not argument or speculation (MPEP 2145, citing In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d, 1451, 1455-56 (Fed. Cir. 1997)).  	For the foregoing reasons the rejection is maintained.
Applicant further argues that since the rejection over Genentech fails, so do the additional rejections which rely upon Genentech and as the additional references do not cure the deficiencies of Genentech, the also fail.  As the rejection over Genentech does not fail, the additional rejections based thereon are maintained.

Status of Claims
Claims 18-20, 22-25, 27-31 and 33 stand rejected, all other pending claims are withdrawn from consideration.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645